Title: To Alexander Hamilton from Daniel Bradley, 20 October 1799
From: Bradley, Daniel
To: Hamilton, Alexander


          
            Sir,
            Staunton 20th. October 1799—
          
          In consequence of a disappointment of Lieut Blackburn’s not coming to Sit on the Court Martial, & Captain Brock’s arriving at the same time, I have of necessity evaded or deviated from your Oder so far as to appoint Captain Brock to preside in the room of Captain Gibson, who was wanted as a member, without this alteration the business must have been delay’d for some time. I have done this in perfect confidence that it would meet your approbation, in which I hope I shall not be disappointed—
          You will herewith receive the proceedings of the Court Martial held on the 19th. Instant—I have received leave of absence from General Pinckney, and shall set out for Connecticut in a few days. I have given Capt Brock the necessary instructions, respecting the recruiting business—
          I am with consideration Sir your Obedient Humble Servt.
          
            Daniel Bradley Majr
            4th. U.S. Regiment
          
          Majr. General Hamilton New York
        